 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   KURT A. DIDIER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00192 TLN
12
                                  Plaintiff,            STIPULATION AND ORDER FOR THE DEPOSIT
13                                                      OF FUNDS INTO THE COURT’S DEPOSIT FUND
                            v.
14
     ANDREW STEPHEN LUND,
15

16                                Defendant.
17

18          Plaintiff United States of America, by and through its counsel of record, and defendant Andrew

19 Stephen Lund (the Defendant), by through his counsel of record, hereby seek an order authorizing the

20 Defendant to deposit $5,100.00 into the Court’s deposit fund pending the outcome of this criminal
21 prosecution. The parties stipulate and agree as follows:

22          1.     The indictment in this case charged the Defendant with Attempted Enticement of a

23 Minor, in violation of 18 U.S.C. § 2422(b). ECF 1. Defendant entered a guilty plea to this charge on

24 September 5, 2019, pursuant to a plea agreement. ECF 22, 25. Judgment and sentencing is currently set

25 for February 20, 2020.

26          2.     In the plea agreement, the Defendant agreed that he is subject to a special assessment of

27 $100. The Defendant also agreed that, pursuant to 18 U.S.C. § 3014, if the Court finds that he is non-

28 indigent, he is subject to an additional mandatory special assessment of $5,000. See ECF 25 at 3.

      STIP AND ORDER RE: DEPOSIT OF FUNDS               1
30
 1          3.     The Defendant is prepared to pay the $100 special assessment and $5,000 additional

 2 mandatory special assessment to the Clerk of the Court by February 20, 2020.

 3          4.     Pursuant to 18 U.S.C. § 3014, the Clerk of the Court shall not disburse the $5,000

 4 additional mandatory special assessment so deposited until the Court has made a finding that the

 5 defendant is non-indigent, and the defendant has satisfied all outstanding court-ordered fines, orders of

 6 restitution, and any other obligation related to victim compensation arising from this criminal

 7 conviction.

 8          5.     Based on the foregoing, the Parties agree the Court can and should enter an order

 9 directing:
10                 A.      Defendant to pay $5,100.00 to the Clerk of Court by February 20, 2020,

11 according to the payment instructions stated in the accompanying order; and

12                 B.      The Clerk of Court to deposit Defendant’s payment into the Court’s Deposit Fund

13 and apply those funds to all criminal monetary penalties the Court orders at sentencing.

14

15          IT IS SO STIPULATED.

16

17
     Dated: February 10, 2020                              MCGREGOR W. SCOTT
18                                                         United States Attorney
19
                                                           /s/ AMY S. HITCHCOCK
20                                                         AMY S. HITCHCOCK
                                                           KURT A. DIDER
21                                                         Assistant United States Attorney
22

23   Dated: February 10, 2020                              /s/ THOMAS A. JOHNSON
                                                           THOMAS A. JOHNSON
24                                                         Counsel for Defendant
                                                           ANDREW STEPHEN LUND
25

26
27

28
                                                   ORDER
      STIP AND ORDER RE: DEPOSIT OF FUNDS            2
30
 1          The Court, having reviewed the court files and the Parties’ Stipulation for the Deposit of Funds

 2 into the Court’s Deposit Fund (the Stipulation), and good cause appearing therefrom, hereby

 3 APPROVES the Stipulation. Accordingly, IT IS ORDERED that:

 4          1.      Defendant Andrew Stephen Lund shall PAY $5,100.00 to the Clerk of Court by February

 5 20, 2020.

 6          2.      Defendant shall make his payment PAYABLE to the “Clerk of the Court” at the Office of
 7 the Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200,

 8 Sacramento, California 95814. Defendant shall also state the docket number (Case No.: 2:18-cr-00192-

 9 TLN) on the payment instrument and, if he desires a payment receipt, shall include a self-addressed,
10 stamped envelope with the payment.

11          3.      The Clerk of Court shall DEPOSIT Defendant’s prejudgment payment into the Court’s
12 Deposit Fund (the Fund).

13          4.      Defendant’s prejudgment payment shall REMAIN in the Fund pending adjudication of
14 this case. Upon sentencing, the Clerk of Court shall APPLY the payment towards the criminal monetary

15 penalties ordered in the case. If the Court orders criminal monetary penalties in an amount less than

16 Defendant’s prejudgment payment, the Clerk of Court shall RETURN the surplus to the Defendant

17 within thirty days following entry of judgment.

18          IT IS SO ORDERED.
     Dated: February 11, 2020
19

20
21
                                              Troy L. Nunley
22
                                              United States District Judge
23

24

25

26
27

28

      STIP AND ORDER RE: DEPOSIT OF FUNDS                3
30
